Citation Nr: 1547613	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to initial evaluations for ischemic heart disease, greater than 30 percent prior to May 10, 2011, and greater than 60 percent from May 11, 2011 through May 23, 2011 and from September 1, 2011 through November 12, 2013.
 
2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 20, 2012.  



REPRESENTATION

Appellant represented by:	Robert Gillikin, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in December 2010 and February 2012. 

In December 2010, the RO granted the Veteran service connection for ischemic heart disease, and assigned an initial 30 percent rating, from which the Veteran appealed.  The RO subsequently granted 60 percent and 100 percent (i.e., total) ratings for portions of the period on appeal, and all periods during which the Veteran's rating for ischemic heart disease is not rated as 100 percent disabling remain on appeal.  See A.B. v. Brown, 6 Vet. App. (1993).  

The RO also initially had denied the Veteran's claim for TDIU in its December 2010 decision.  TDIU was later granted by the RO, effective December 20, 2012 through November 13, 2013 at which point the Veteran's combined schedular rating was 100 percent.  As TDIU has not been granted for the appellate period prior to December 20, 2012, this is not a full grant of the benefit sought on appeal and accordingly the issue to entitlement to TDIU prior to December 20, 2012, remains in appellate status.

All five of the claims currently on appeal were previously before the Board, and in January 2015 they were remanded for additional development.  Such development having been completed, these issues were returned to the Board for continued adjudication.


FINDINGS OF FACT

1.  Prior to May 10, 2011, ischemic heart disease was productive of dyspnea and fatigue at a workload of 5 to 7 METs, without acute congestive heart failure or acute congestive heart failure.  From May 11, 2011 through May 23, 2011, and from September 1, 2011 through November 12, 2013, ischemic heart disease was unproductive of chronic congestive heart failure, referable symptoms on a workload of less than 3 METs, or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

2.  The Veteran does not have peripheral neuropathy of the left upper extremity.

3.  The Veteran does not have peripheral neuropathy of the right upper extremity.

4.  The Veteran does not have an acquired psychiatric disorder, to include PTSD.

5.  Prior to December 20, 2012, the Veteran was not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for initial rating greater than 30 percent prior to May 10, 2011, and greater than 60 percent from May 11, 2011 through May 23, 2011 and from September 1, 2011 through November 12, 2013 for ischemic heart disease have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7017-7006 (2014).  

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity to include as secondary to diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for peripheral neuropathy of the right upper extremity to include as secondary to diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

4.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2014).

5.  Prior to December 20, 2012, the criteria for TDIU had not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings for Ischemic Heart Disease 

The Veteran is seeking higher initial ratings for service-connected ischemic heart disease, which is rated as 30 percent disabling prior to May 10, 2011, 60 percent disabling from May 11, 2011 until May 22, 2011, and from September 1, 2011 until November 12, 2013.  Thereafter, and from May 23, 2011 until August 31, 2011, ischemic heart disease has been rated totally disabling.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for higher initial ratings is an appeal from the initial assignment of disability ratings following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In the December 2010 decision on appeal, the Veteran was awarded service connection for ischemic heart disease and granted an initial evaluation of 30 percent, effective August 16, 2010.  Thereafter, staged ratings were assigned as detailed above.  The Veteran's ischemic heart disease is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC or Code) 7017-7006 (2014).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 7006 reflects the Veteran's previous myocardial infarction, while DC 7017 relates to his history of coronary bypass surgery.

Both Codes rely upon largely the same rating criteria, which includes consideration of "METs," or metabolic equivalents.  One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2014).

Under both DC 7006 and DC 7017, a 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DCs 7006, 7017.

In the case of DC 7006, a 100 evaluation is also called for during, and for three months following, a myocardial infarction documented by laboratory tests, whereas DC 7017 provides for a 100 percent evaluation for three months following hospital admission for coronary bypass surgery.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Thus, to the extent that the Veteran has made statements regarding symptoms capable of lay observation, such statements have been considered as evidence probative of his current level of symptomatology.

The Board finds that prior to May 11, 2011, ischemic heart disease was not more than 30 percent disabling.  Specifically, during that period, ischemic heart disease was productive of dyspnea and fatigue at a workload of 5 to 7 METs, without acute congestive heart failure or acute congestive heart failure.
	
The evidence confirms, as an initial matter, that the Veteran underwent coronary bypass surgery, following mycoardial infarction, in the early 1990s, and subsequent placement of two stents in the early 2000s.  VA examination in November 2010 confirmed the diagnosis of ischemic heart disease, though there was no evidence of congestive heart failure.  Testing revealed that a workload of 5 to 7 METs resulted in dyspnea and fatigue, and the examiner commented that ischemic heart disease did not impact the Veteran's ability to work, noting that the Veteran had "worked at Volvo for 4 years while having ischemic heart disease," and after the placement of two stents.

Because there is no evidence that METs were less than 5, that the Veteran had congestive heart failure, or any evidence of left ventricular dysfunction, a rating of greater than 30 percent cannot granted during this period.

From May 11, 2011 through May 23, 2011, the Board finds ischemic heart disease was not more than 60 percent disabling.  During this brief period, ischemic heart disease was productive of exertional dyspnea and precordial chest pain, but not chronic congestive heart failure, nor did workload of 3 METs or less result in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction.

On May 12, 2011, the Veteran had reportedly been doing well until approximately one month prior, when he started developing exertional dyspnea and precordial chest pain with pressure and tightness in his chest radiating slightly to his neck.  Symptoms were relieved by rest, and laboratory results showed "predictable exertional angina" but without symptoms suggestive of congestive heart failure.  The Veteran endorsed migraine headaches, but indicated they were chronic yet stable.  He denied any complaints of severe unusual headaches, syncope, amaurosis fugax, aphasia or focal paralysis.  Following a complete physical evaluation, the impression was of severe three-vessel coronary artery disease with generally preserved left ventricular function.  

The Board recognizes that at the time of the foregoing evaluation, the symptoms presented had developed over the course of the prior month.  However, without more specific evidence of the date of onset of these symptoms, the Board would be left to guess as when these symptoms became 60 percent disabling.  Further, the Board has already determined that a rating of greater than 30 percent was not warranted prior to May 11, 2011, and the matter for consideration is whether a rating of greater than 60 percent - i.e., a 100 percent rating - may have been warranted during this period.  As the forgoing demonstrates, although he had severe three-vessel coronary artery disease, the Veteran did not have congestive heart failure, and left ventricular function was "generally preserved."  Accordingly, a rating of greater than 60 percent cannot be awarded during this brief period.

Because the Veteran underwent a coronary artery bypass grafting on May 23, 2011, a 100 percent evaluation was assigned for the next three months, ending on August 31, 2011.  Thereafter, his rating was returned to 60 percent until being raised again to 100 percent in November 2013.  Having reviewed the evidence for the period between September 1, 2011, and November 12, 2013, the Board finds ischemic heart disease was not more than 60 percent disabling during this time.  Specifically, was during this period ischemic heart disease was, again, unproductive of chronic congestive heart failure, the equivalent of symptoms on a workload of less than 3 METs, or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

In June 2012, coronary angiography, bypass graft angiography, aortography, and femoral angiography studies revealed "severe multivessel disease."  In September 2012, the Veteran complained to chest pain and shortness of breath which had started five months prior and was associated with leg swelling.  Symptoms had become worse in the prior week, and he was having "significant shortness of breath and chest heaviness with minimal activity."  Transthoracic echocardiogram revealed mildly impaired left ventricular systolic function and wall motion abnormalities.  There was mild aortic insufficiency, mild mitral regurgitation, and mild-to-moderate tricuspid regurgitation. 

An echocardiogram in September 2012 showed ejection fraction of 45 to 50 percent.  In October 2012, the Veteran reported that his lower extremities "have been hurting when [he] walk[ed]," and he wanted "to get them checked out."  The Veteran went on to describe a burning and tired sensation in his calves when walking, and the sensation radiated up to thighs.  Symptoms occurred after walking one block or, ascending one flight of stairs.  On cardiology consultation in December 2012, the Veteran reported feeling dizzy with position changes, and also at other times.  He had difficulty keeping his eyes focused, and some severe symptoms lasted between a few minutes and several hours.  Dizziness was associated with discomfort across the back of the shoulders.  

A coronary computed tomography angiography imaging study on November 14, 2013 showed an occluded left anterior descending artery and right coronary artery, and it was cautioned that his right coronary artery was "prone to ischemia."  There were, however, no coronary anomalies detected.  Since November 13, 2013, the Veteran's rating for ischemic heart disease has been total, and thus the Board will not consider whether a higher rating is warranted after that date.

The Board recognizes the severity of the Veteran symptoms, and that symptoms on physical exertion included dizziness, shortness of breath, and angina.  However, when considering the totality of the Veteran's disability picture during the period on appeal, the Board finds that symptoms simply were not totally disabling, warranting a 100 percent rating as contemplated by the rating criteria.

Thus, during the various periods on appeal, the Board finds that at no time has a rating higher than that already assigned been warranted.  In contemplating the rating on appeal, the Board has considered applying alternate Codes to evaluate the Veteran's service-connected disability where applicable.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Having considered whether a higher rating may be warranted under an alternative Diagnostic Code at any time, the Board finds that one is not.

Having evaluated whether a higher schedular rating has been warranted at any time, the Board has also considered whether referral for an extraschedular rating has been warranted for service-connected ischemic heart disease.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability based on the presence or lack of specific cardiac disorders such as congestive heart failure and left ventricular dysfunction, as well as a holistic assessment of the Veteran capacity to function through the use of METs scores.  Thus, the demonstrated manifestations - namely the lack of the noted clinical disorders, and the reduction of capacity to participate in physical activity - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding ischemic heart disease that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of diabetes mellitus type II, lower extremity neuropathy, tinnitus, and hearing loss in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Accordingly, the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Service Connection, Generally

The Veteran is seeking service connection for peripheral neuropathy of the upper extremities, and for an acquired psychiatric disorder (to include PTSD).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Peripheral neuropathy, an organic disease of the nervous system, is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  An acquired psychiatric disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service and certain chronic diseases, including organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service Connection for Peripheral Neuropathy

The Veteran has previously been awarded service connection for diabetes, as well as peripheral neuropathy of the lower extremities as secondary to diabetes.  He now asserts that upper extremity peripheral neuropathy is also related to his service-connected diabetes mellitus type II.  

A core element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here the Board finds that the Veteran does not have upper extremity peripheral neuropathy, has not had the disorder at any time during the period on appeal, and thus service connection cannot be granted.

Service treatment records reveal no complaints or treatment referable to upper extremity peripheral neuropathy, and following his claim of service connection in August 2010, the Veteran underwent VA examination in November 2010.  On examination, he denied symptoms of diabetic neuropathy, and the only endorsed peripheral neuropathic symptoms were of paresthesias, in the tips of his toes.  A physical evaluation of the upper extremities confirmed that both upper extremities were entirely normal with respect to temperature, color, radial pulse, the lack of trophic changes, and the lack of ulcers.  Reflexes were normal, as were sensory examinations of both extremities.  The examiner concluded that the Veteran did in fact have sensory neuropathy, but only of the lower extremities. 

The Veteran was seen again for examination in June 2011, at which time he again endorsed lower - but not upper - extremity sensory neuropathy symptoms.  A physical examination confirmed that he had no upper extremity symptoms, and reflex, as well as sensory, evaluations were normal.

VA examination in March 2015 once more confirmed that the Veteran did not have peripheral neuropathy of the upper extremities.  At that time the Veteran endorsed bilateral shoulder pain with radiation into both arms, and some history of his right hand going numb while driving.  On physical evaluation, the Veteran had full muscle strength in the upper extremities, deep tendon reflexes were normal, sensory examination was normal, and there were no trophic changes.  Further evaluation of the upper extremity nerves and radicular groups revealed them to be normal.  The examiner concluded that the Veteran did not "have any symptoms attributable to any peripheral nerve conditions" of the upper extremities.

In addition to the foregoing, treatment records repeatedly showed no upper extremity neurologic disorder, including on neurologic assessments in October 2011, June 2012, September 2012, and in October 2013.  In March 2014, a healthcare professional specifically opined that the Veteran "does not have any spinal cord injury, paralysis or neurologic disease."

Although the Veteran's limited endorsement of shoulder and arm symptoms is probative of the presence of such symptoms, Layno v. Brown, 6 Vet. App. 465 (1994), the record expressly and clearly reflects that he does not have a current upper extremity peripheral neuropathy disorder, nor has he at any time during the period on appeal.

Without a current disability, service connection cannot be granted.  Accordingly the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for PTSD

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  Service connection for PTSD, specifically, requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 5th ed.  (DSM-5) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-5 provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

During his August 2011 VA examination, the Veteran stated that he was asked to identify the body of someone he knew who died when his truck had been hit by a mine.  Additionally, he endorsed exposure to frequent rocket and mortar attacks, with some munitions landing less than 50 yards from his position.  The Veteran had service in Vietnam, during a time of war, and his DD Form-214 shows that he was awarded the Vietnam Service Medal.  Based on the foregoing, VA has accepted that he was exposed to a stressor event during service.  See PTSD Stressor Decision, August 2011.  See also, 28 C.F.R. § 3.304(f).

However, in order to grant entitlement to service connection, the Veteran must have a current mental health diagnosis.  A claim of service connection for a mental health disability may encompass claims for service connection of any mental health disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons, and has considered whether service connection may be granted for any acquired psychiatric disorder.

The Board finds that the Veteran has not had a diagnosed acquired psychiatric disorder, to include PTSD, at any time during the period on appeal, and thus service connection must be denied.

During an April 2011 PTSD screening, the Veteran denied symptoms including nightmares, avoidance behavior, heightened startle response, and feelings of numbness and detachment.  It was concluded that the results of the screening were negative for PTSD.  During a general primary care evaluation, the Veteran endorsed "anxious [symptoms]," but denied depressive symptoms, auditory or visual hallucinations, suicidal ideation, and homicidal ideation.  On mental status examination he had full affect, was oriented, had no memory deficit, and his thought process was linear, with intact insight and judgment.

In August 2011, the Veteran's symptoms during a VA examination did not meet the diagnostic criteria for PTSD or any other mental health disorder under the then-current American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  On evaluation the examiner noted that the Veteran's endorsed stressor events both met the criteria of a stressor under the DSM-IV.  However, these traumatic events were not persistently reexperienced, the Veteran did not suffer from persistent avoidance of stimuli associated with these events, and thus did not meet the criteria for a diagnosis of PTSD.  In total, the Veteran denied "symptoms associated with PTSD or any other mental health disorder," and functioned "well in numerous areas of life from a mental health perspective."

On mental status examinations in June 2012, October 2013, and October 2014, the Veteran had good eye contact and no apparent deficits in speech and language.  He had full affect, and described his memory as intact.  There was no evidence of delusions or paranoia, and he denied suicidal ideation, and homicidal ideation.  During these evaluations, his thought process was linear, and insight and judgment were intact.

VA examination in March 2015 using the updated DSM-5, showed that the Veteran still did not meet the criteria for a diagnosis of PTSD or any other mental health disorder.  The examiner noted that "[w]hile the Veteran experienced traumas while serving in Vietnam, he denied these are creating any problems for him at this time."  The examiner also noted a November 2013 treatment report of "problem: anxiety," but suggested that this was possibly in reference to "some anxiety due to the medical problems [the Veteran] had that led to that [clinical] admission."  The examiner next commented on a notation expressing the goal that the Veteran "not require anxiolysis" was misleading as prior to that time the Veteran had not been taking the anxiety medication anxiolysis.  To the extent that anxiety symptoms may have been a problem, "it was clearly very mild, did not require treatment and was not a recurring or chronic problem."  During his VA examination, the Veteran expressed some confusion about why he was being evaluated for mental health issues as he did not believe he had any such problems, including problems related to his service in Vietnam.  The Veteran's perception of the lack of mental health issues, is consistent with the examiner's conclusion that the Veteran had no related diagnoses.

As with peripheral neuropathy, given the lack of any diagnosed mental health disorder during the period on appeal, service connection cannot be granted.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Entitlement to a Total Disability Rating Based on Individual Unemployability prior to December 20, 2012

In a June 2014 decision, the RO granted entitlement to TDIU, effective December 20, 2012.  During a VA cardiology consultation on that date, the Veteran had asked 
"whether or not he was employable," and was told that given his service-connected multi-vessel coronary artery disease, he was "not employable, [especially] with [his] current [symptoms] of dizziness."  The Veteran appealed from the effective date assigned, and the Board notes that entitlement to TDIU has been continuously on appeal since his date of claim in August 2010.  Thus the Board is left to consider whether entitlement to TDIU arose prior to December 20, 2012.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

Prior to December 20, 2012, the Veteran's combined evaluation for service-connected ischemic heart disease, diabetes mellitus type II, lower extremity neuropathy, tinnitus, and hearing loss has been at least 70 percent.  Accordingly, he has met the schedular criteria for the award of TDIU throughout the period on appeal.  See 38 C.F.R. § 4.16(a).  Nonetheless, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation prior to December 20, 2012.

In May 2011, the Veteran reported that he had previously worked as a mechanic repairing industrial sewing machines in a Volvo factory.  He had been laid off for the prior three years, but had been "recalled to return to work next week on the assembly line."  In a statement received by VA in August 2011, the Veteran indicated that he had worked as an "assembler" for Volvo from July 2004 until he was laid off in May 2008.  During a November 2010 VA examination, the Veteran reported that he had voluntarily retired in 2009 as he was "[e]libible by age or duration of work."  During that same examination, the examiner opined that the Veteran's ischemic heart disease and diabetes would not prevent gainful employment as there were no functional impairments to either extremity, no visual disturbance, and no cognitive impairment.

On VA examination in June 2011, an examiner considered whether the Veteran's ischemic heart disease, diabetes, and bilateral lower extremity peripheral neuropathy rendered him unable to secure or maintain gainful employment.  She indicated, based on a review with included consideration of the Veteran's treatment records, that these disorders together had no impact on his capacity to participate in physical and sedentary employment.

During his March 2015 mental health VA examination, the Veteran reported that he had "retired at 62 after being laid off from Volvo."  He stated that in 2013 he was offered a job, but was unable to take it due to "heart problems."  The Board recognizes that the Veteran's service-connected ischemic heart disease now precludes him from gainful employment, however, prior to December 20, 2012, the only competent evidence of record - the VA examiner's opinions in November 2010 and June 2011 - indicate that his service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation at that time.

While the Veteran's assertions regarding symptoms which are capable of lay are probative, Layno, 6 Vet. App. 465, the question of whether such symptoms rendered him unable to work is a complex medical determination, beyond the scope of lay expertise.  Thus, the Board is without substantially competent evidence that, prior to December 20, 2012, the Veteran's service-connected disabilities caused him to be unable to secure or follow a substantially gainful occupation.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in September 2010 and May 2011, prior to the initial adjudication of the respective  claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in November 2011, June 2011, August 2011, and March 2015 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, in January 2015 the Board remanded the immediate issues for additional development, including asking the Veteran to identify any outstanding relevant treatment records, attempting to obtain such records, and providing the Veteran with psychological and neurologic examinations.  Since that time, the ordered development has been completed, including March 2015 examinations which were responsive to the specific questions asked by the Board.  Therefore, the Board finds that the RO substantially complied with all of the January 2015 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Initial ratings greater than 30 percent prior to May 10, 2011, and greater than 60 percent from May 11, 2011 through May 23, 2011 and from September 1, 2011 through November 12, 2013 for ischemic heart disease are denied.	

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for an acquired psychiatric disorder is denied.

Entitlement to TDIU, prior to December 20, 2012, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


